Title: From George Washington to the New York Committee of Safety, 6 May 1776
From: Washington, George
To: New York Committee of Safety



Gentn
New York May 6. 1776

I beg leave to refer to your examination Joseph Blanchard & Peter Puillon who were yesterday apprehended, the former on suspicion of carrying on a correspondence with persons on board the King Ships, the Latter of having supplied them with some provision in violation of & contrary to the regulations which have been adopted for preventing such practices. There are witnesses against both which are ordered to waite on you, and also some papers found in possession of Mr Blanchard, which though previous to your resolves in point of date, Indicate an Intimacy between him and Col. Fanning, the Secretary, to whom I am told he has wrote since their publication & his Knowledge of them. I am Gentn with great esteem Yr Most H. Servt.

Go: Washington


P.S. Capn Gibbs will deliver the papers.

